     Case 3:19-cv-00809-M Document 20 Filed 11/14/19                 Page 1 of 2 PageID 102


                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                                )
                                                  )
        Plaintiff,                                )   Civil Action Case No. 3:19-cv-00809-M
                                                  )
v.                                                )
                                                  )
SAM GRAFF,                                        )
                                                  )
                                                  )
        Defendant.                                )
                                                  )

                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                            WITH PREJUDICE OF JOHN DOE

        PLEASE TAKE NOTICE, Plaintiff has settled this matter with Defendant, Sam Graff

through his counsel. Pursuant to the settlement agreement’s terms, Plaintiff hereby voluntarily

dismisses Defendant from this action with prejudice. John Doe was assigned the IP Address

47.187.16.231. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered

Plaintiff’s Complaint nor filed a motion for summary judgment.

        Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: November 14, 2019                              Respectfully submitted,

                                                      By: /s/ Paul S. Beik
                                                      Paul S. Beik
                                                      Texas Bar No. 24054444
                                                      BEIK LAW FIRM, PLLC
                                                      8100 Washington Ave., Suite 1000
                                                      Houston, TX 77007
                                                      T: 713-869-6975
                                                      F: 713-868-2262
                                                      E-mail: paul@beiklaw.com
                                                      ATTORNEY FOR PLAINTIFF




                                                  1
   Case 3:19-cv-00809-M Document 20 Filed 11/14/19                Page 2 of 2 PageID 103


                                CERTIFICATE OF SERVICE
       I hereby certify that, on November 14, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.

                                                    By: /s/ Paul S. Beik
                                                    PAUL S. BEIK




                                               2
